virtu2018q310qexhibitlogoa01.jpg [virtu2018q310qexhibitlogoa01.jpg]




Virtu Financial Operating LLC
900 Third Avenue, 29th Fl. New York, New York 10022 Telephone: 212.418.0100
Facsimile: 212.418.0123




June 24, 2015




Mr. Stephen Cavoli
step hencav oli@gmail.com




Dear Stephen:


Virtu Financial Operating LLC, a Delaware limited liability company (the
"Company"), is pleased to offer you the position of Senior Vice President,
Strategy and Market Development, with a start date of September 28, 2015 (the
"Start Date"). This letter is intended to describe the terms and conditions of
your employment with the Company, effective your start date, and to welcome you
to the Company.


You will report to Douglas A. Cifu, Chief Executive Officer of Virtu Financial.
This is a full-time regular position, and you agree to devote all of your
business time and attention to the business of the Company and, where
appropriate, its affiliates. Your starting salary will be the bi-weekly
equivalent of Four Hundred Thousand Dollars ($400,000) per year, payable in
accordance with our normal payroll procedures.


You will also be eligible for discretionary bonuses, in the sole and absolute
discretion of the Company. You understand that all bonuses are discretionary and
are not considered earned until final approval by the Company, and you must be
an employee of the Company or one of its affiliates on the date that bonuses are
paid by the Company for such year in order to be eligible for any bonus for such
period. For the year ended December 31, 2015, you will receive a minimum bonus
of Three Hundred Fifty Thousand ($350,000), provided you are employed by the
Company or any of its affiliates when bonuses are paid for such year.


You will also receive as of your start date a grant (the "Grant") of Restricted
Stock Units ("RSUs") in Virtu Financial, Inc. ("VF Inc.") in an amount equal to
Two Million Dollars ($2,000,000) divided by the closing price of VF Inc.'s Class
A Common Stock as of your start date, which RSUs shall vest in four equal
installments on the first, second, third and fourth anniversaries of your start
date, and which grant shall be subject to the approval of VF Inc.'s Compensation
Committee and the terms and conditions of VF Inc.'s 2015 Management Incentive
Plan and the terms and conditions of the definitive award documentation.


In addition, after any applicable waiting period, you will be eligible for all
employee benefits offered by the Company to employees in similar positions. The
Company retains the right to modify or change its benefits and compensation
policy from time to time, as it deems necessary. The Company also retains the
right to assign your employment agreement to a Company affiliate or require that
your employment be based in any office of the Company or its affiliates. For
avoidance of doubt, the position is exempt from overtime requirements.


1

--------------------------------------------------------------------------------


virtu2018q310qexhibitlogoa01.jpg [virtu2018q310qexhibitlogoa01.jpg]




At-Will Employment Agreement


Your employment with the Company is "at-will." Therefore, your employment
relationship with the Company is for an unspecified duration and can be
terminated at any time, with or without cause or notice, for any reason or no
reason whatsoever, at the option of either Company or you. This at-will
employment relationship cannot be modified by any express or implied contract,
either orally or in writing, except as described below. The at-will relationship
also cannot be modified by any Company policies, procedures or practices, nor by
any subsequent promotions, increases in compensation, performance evaluations,
or changes in job duties. The at-will employment relationship will apply to each
position you hold with the Company and can only be amended by an express written
agreement signed by a Company officer explicitly stating that your employment is
no longer at-will.


Company Policies and Agreements


As an employee of the Company, you will be expected to abide by the Company's
rules, regulations, policies and practices. In addition, as a condition of your
employment, we will ask you to sign a Proprietary Invention Assignment,
Noncompetition and Confidentiality Agreement which requires, among other
provisions, the assignment of patent rights to any invention made during your
employment at the Company. You will also be required to submit satisfactory
documentation regarding your identification and right to work in the United
States no later than three days after your employment begins.


Mutual Arbitration


You and the Company both knowingly and voluntarily agree to a pre-dispute
arbitration clause so that should any controversy or dispute arise in connection
with your employment, the cessation of your employment or the interpretation of
this offer letter, you and the Company agree to arbitration any and all such
claims at a site in New York, before a neutral panel of the American Arbitration
Association or JAMS, as dictated by the underlying facts and circumstances
giving rise to your clairn(s). Where no such forum is required by regulatory
rules or directed by a court of competent jurisdiction, such forum shall be
selected at the sole discretion of the Company. In the course of any arbitration
pursuant to this offer letter, you and the Company agree: (a) to request that a
written award be issued by the panel, and (b) that each side is entitled to
receive any and all relief they would be entitled to receive in a court
proceeding. You and the Company knowingly and voluntarily agree to enter into
this arbitration clause and to waive any rights that might otherwise exist to
request a jury trial or other court proceeding, except that you agree that the
Company may seek and obtain from a court any injunctive or equitable relief
necessary to maintain (and/or to restore) the status quo or to prevent the
possibility of irreversible or irreparable harm pending final resolution of
mediation, arbitration or court proceedings, as applicable. The agreement
between you and the Company to arbitrate disputes includes, but is not limited
to, any claims of unlawful discrimination and/or unlawful harassment under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the New York Civil Rights Laws, the New
York Executive Law, the New York City Human Rights Law, or any other federal,
state of local law relating to discrimination in employment and any claims
relating to wage and hour claims and any other statutory or common law claims.


Verification of Resume and Job Application


You hereby certify that the information contained in your resume and on any
documents or in any statements that you have provided to the Company is true and
correct to the best of your knowledge. You further authorize the Company to have
such information verified and to contact individuals concerning your previous
employment and any other pertinent information that they may have. Further, you
release all parties and persons from any and all liability for any damages that
may result from furnishing such information to the


2

--------------------------------------------------------------------------------


virtu2018q310qexhibitlogoa01.jpg [virtu2018q310qexhibitlogoa01.jpg]




Company as well as from any use or disclosure of such information by the Company
or any of its agents, employees, or representatives. You understand that any
misinterpretation, falsification, or material omission of information on this
application may result in your failure to receive an offer or, if you are hired,
your immediate dismissal from employment, and that this offer is subject to
revocation in the event that you have provided fraudulent information during the
hiring process, or we discover adverse information in the course of our
background check.


You also understand that all offers of employment are conditioned on the
Company's receipt of satisfactory responses to reference requests, the provision
of satisfactory proof of your identity and legal authority to work in the United
States, and completion of a satisfactory background check.


You agree that you will not disparage the Company, its members, officers,
directors, employees or independent contractors in any manner harmful to its
business or personal reputation, and you agree to keep confidential any
non-public information regarding the Company, its members, officers, directors,
employees or independent contractors. You also agree that you will perform your
job duties to the best of your abilities at all times. You agree that you will
not disclose any confidential proprietary information or trade secrets acquired
during your employment with the Company and that this obligation shall continue
after your employment with the Company ends.


This letter and the Proprietary Invention Assignment, Noncompetition and
Confidentiality Agreement, incorporated by reference herein, set forth the terms
of your employment with the Company and supersede any and all prior and
contemporaneous negotiations, representations, understandings and agreements,
express or implied, whether written or oral. This letter may not be modified or
amended, except by a written agreement signed by you and a Company officer.


To acknowledge acceptance of the terms above, please sign a copy of this letter
and fax it to the Company's General Counsel, Justin Waldie, at (212) 418-0123,
or return via email to jwaldie @virtu.com. If you have any questions regarding
your employment here at Virtu Financial Operating LLC, please feel free to call
Justin at (212) 418-0113.

--------------------------------------------------------------------------------



Stephen, we are excited about you joining our team. We all look forward to
working with you!


Very truly yours,




virtu107signaturesa01.jpg [virtu107signaturesa01.jpg]


3